Citation Nr: 1719946	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  10-49 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right foot disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to July 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In a July 2016 decision, the Board determined that there was new and material evidence to reopen the claim of service connection for a bilateral foot disorder.  Subsequently, the Board denied the claim of service connection for a left foot disorder and granted TDIU.  Moreover, the Board remanded the issue of service connection for a right foot disorder for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its July 2016 Remand, the Board noted that a June 2008 VA treatment record reported that the Veteran "most likely has another injury to his right foot which is documented by X-ray that should be [service-connected] separately."  Therefore, the Board remanded for a new examination to determine if the Veteran has a right foot disability that is related to service.  

In accordance with the Board's Remand, the Veteran underwent a VA examination in November 2016.  On that occasion, the examiner found that the Veteran had right foot disorders that included metatarsalgia, arthritis, and plantar fasciitis.  However, the examiner failed to address the etiology of Veteran's right foot conditions, and only opined that the Veteran's left foot conditions were "less likely than not related to service" because the Veteran does not have a "diagnoses of a left foot condition."  Therefore, this opinion does not answer the Board's question, as the etiology of the Veteran's right foot disorders were never discussed by the examiner. 

When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons discussed above, the examiner's opinion is inadequate for adjudication purposes.  Therefore, as there has not been substantial compliance with the Board's July 2016 Remand, clarification is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Mountain Home, Tennessee, since January 2017, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  Forward the claims file to the examiner who provided the November 2016 VA examination (or a comparably qualified individual if that examiner is no longer available) to obtain an addendum opinion.  The claims file must be reviewed, including the new records, and such review should be noted in the addendum opinion.

The examiner should identify all current right foot disorders found on examination.  For each diagnosed right foot disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed right foot disorder is etiologically related to the Veteran's period of service.

The examiner must consider all relevant lay and medical evidence of record.  Specifically, the examiner is to consider the June 2008 VA treatment record which reported that the Veteran "most likely has another injury to his right foot which is documented by X-ray that should be [service-connected] separately."  Additionally, the examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be issued on the issue of entitlement to service connection for a right foot disorder and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

